 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    R. C.,
                                                   NO: 1:19-CV-3025-TOR
 8                             Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9             v.                                  MOTION FOR SUMMARY
                                                   JUDGMENT
10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ cross motions for summary

14   judgment (ECF Nos. 12, 13). The Court has reviewed the administrative record

15   and the parties’ completed briefing and is fully informed. For the reasons

16   discussed below, the Court grants Defendant’s motion and denies Plaintiff’s

17   motion.

18                                   JURISDICTION

19         The Court has jurisdiction over this case pursuant to 42 U.S.C. §§ 405(g);

20   1383(c)(3).




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. § 405(g). 42 U.S.C. §§ 405(g); 1383(c)(3) (final

 4   determination under Title XVI “shall be subject to judicial review as provided in

 5   section 405(g)). The scope of review under §405(g) is limited: the

 6   Commissioner’s decision will be disturbed “only if it is not supported by

 7   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 8   1158 (9th Cir. 2012) (citing 42 U.S.C. § 405(g)). “Substantial evidence” means

 9   relevant evidence that “a reasonable mind might accept as adequate to support a

10   conclusion.” Id. at 1159 (quotation and citation omitted). Stated differently,

11   substantial evidence equates to “more than a mere scintilla[,] but less than a

12   preponderance.” Id. (quotation and citation omitted). In determining whether this

13   standard has been satisfied, a reviewing court must consider the entire record as a

14   whole rather than searching for supporting evidence in isolation. Id.

15         In reviewing a denial of benefits, a district court may not substitute its

16   judgment for that of the Commissioner. If the evidence in the record “is

17   susceptible to more than one rational interpretation, [the court] must uphold the

18   ALJ’s findings if they are supported by inferences reasonably drawn from the

19   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

20   court “may not reverse an ALJ’s decision on account of an error that is harmless.”




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1   Id. at 1111. An error is harmless “where it is inconsequential to the [ALJ’s]

 2   ultimate nondisability determination.” Id. at 1115 (quotation and citation omitted).

 3   The party appealing the ALJ’s decision generally bears the burden of establishing

 4   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 5               FIVE-STEP SEQUENTIAL EVALUATION PROCESS

 6         A claimant must satisfy two conditions to be considered “disabled” within

 7   the meaning of the Social Security Act. First, the claimant must be “unable to

 8   engage in any substantial gainful activity by reason of any medically determinable

 9   physical or mental impairment which can be expected to result in death or which

10   has lasted or can be expected to last for a continuous period of not less than twelve

11   months.” 42 U.S.C. § 423(d)(1)(A). Second, the claimant’s impairment must be

12   “of such severity that he is not only unable to do his previous work[,] but cannot,

13   considering his age, education, and work experience, engage in any other kind of

14   substantial gainful work which exists in the national economy.” 42 U.S.C.

15   § 423(d)(2)(A).

16         The Commissioner has established a five-step sequential analysis to

17   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

18   404.1520(a)(4)(i)-(v); 416.920(a)(4)(i)-(v). At step one, the Commissioner

19   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i);

20   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 2   404.1520(b); 416.920(b).

 3         If the claimant is not engaged in substantial gainful activities, the analysis

 4   proceeds to step two. At this step, the Commissioner considers the severity of the

 5   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii); 416.920(a)(4)(ii). If the

 6   claimant suffers from “any impairment or combination of impairments which

 7   significantly limits [his or her] physical or mental ability to do basic work

 8   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c);

 9   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

10   however, the Commissioner must find that the claimant is not disabled. Id.

11         At step three, the Commissioner compares the claimant’s impairment to

12   several impairments recognized by the Commissioner to be so severe as to

13   preclude a person from engaging in substantial gainful activity. 20 C.F.R. §§

14   404.1520(a)(4)(iii); 416.920(a)(4)(iii). If the impairment is as severe or more

15   severe than one of the enumerated impairments, the Commissioner must find the

16   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d); 416.920(d).

17         If the severity of the claimant’s impairment does meet or exceed the severity

18   of the enumerated impairments, the Commissioner must pause to assess the

19   claimant’s “residual functional capacity.” Residual functional capacity (“RFC”),

20   defined generally as the claimant’s ability to perform physical and mental work




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   activities on a sustained basis despite his or her limitations (20 C.F.R. §§

 2   404.1545(a)(1); 416.945(a)(1)), is relevant to both the fourth and fifth steps of the

 3   analysis.

 4         At step four, the Commissioner considers whether, in view of the claimant’s

 5   RFC, the claimant is capable of performing work that he or she has performed in

 6   the past (“past relevant work”). 20 C.F.R. §§ 404.1520(a)(4)(iv);

 7   416.920(a)(4)(iv). If the claimant is capable of performing past relevant work, the

 8   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 9   404.1520(f); 416.920(f). If the claimant is incapable of performing such work, the

10   analysis proceeds to step five.

11         At step five, the Commissioner considers whether, in view of the claimant’s

12   RFC, the claimant is capable of performing other work in the national economy.

13   20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). In making this determination,

14   the Commissioner must also consider vocational factors such as the claimant’s age,

15   education and work experience. Id. If the claimant is capable of adjusting to other

16   work, the Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

17   404.1520(g)(1); 416.920(g)(1). If the claimant is not capable of adjusting to other

18   work, the analysis concludes with a finding that the claimant is disabled and is

19   therefore entitled to benefits. Id.

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1         The claimant bears the burden of proof at steps one through four above.

 2   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 3   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

 4   capable of performing other work; and (2) such work “exists in significant

 5   numbers in the national economy.” 20 C.F.R. §§ 416.1560(c); 416.960(c)(2);

 6   Beltran v. Astrue, 700 F.3d 386, 389 (9th Cir. 2012) (citing Tackett, 180 F.3d at

 7   1099).

 8                                    ALJ’S FINDINGS

 9         Plaintiff filed a Title II application for a period of disability and disability

10   insurance benefits and protectively filed a Title XVI application for supplemental

11   security income on December 31, 2014, alleging an onset date of November 1,

12   2013. Tr. 15. The claims were denied initially on March 6, 2012, and upon

13   reconsideration on August 17, 2015. Tr. 15. On September 2, 2015, Plaintiff

14   requested a hearing before an administrative law judge (ALJ). Tr. 15. Plaintiff,

15   represented by counsel, testified at a hearing held on December 6, 2017, in

16   Yakima, Washington. Plaintiff subsequently submitted written evidence and the

17   ALJ admitted the evidence into the record.

18         The ALJ determined Plaintiff met the insured status requirements through

19   December 31, 2018. Tr. 17. At step one, the ALJ determined that Plaintiff had not

20   engaged in substantial gainful activity since November 1, 2013, the alleged onset




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   date. Tr. 18. At step two, the ALJ found that Plaintiff had the following severe

 2   impairments: “spine disorders, obesity, other disorder of the skin and subcutaneous

 3   tissues, affective disorders, and anxiety disorders (20 CFR 404.1520(c) and

 4   416.920(c)).” Tr. 18. At step three, the ALJ determined that the claimant does not

 5   have an impairment or combination of impairments that met or medically equaled

 6   the severity of a listed impairment. Tr. 19.

 7         The ALJ then determined that the Plaintiff had the residual functional

 8   capacity to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)

 9   except:

10         he can frequently climb ramps and stairs. He can never climb ladders, ropes,
           or scaffolds. He is able to understand and remember simple tasks and
11         procedures as well as well-learned tasks. He can have superficial contact
           with the general public. He can adapt to simple changes in the work
12         environment. He can carry out simple goals and plan as directed by the
           supervisors. Contact with coworkers for work tasks (collaborative) should
13         be 20 minutes or less an occurrence. He is not able to perform at a
           production rate pace (e.g., assembly line work as where the pace is
14         mechanically controlled) but can perform goal-oriented work or where the
           worker has more control over the pace. He may be off-task up to 10 percent
15         of the time over the course of an 8-hour workday.

16   Tr. 20.

17         At step four, the ALJ found that Plaintiff is capable of performing past

18   relevant work as an industrial truck driver. Tr. 25. In the alternative, based on the

19   vocational expert’s testimony, the ALJ determined there are other jobs that exist in

20   significant numbers in the economy that Plaintiff also can perform: cleaner,




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1   housekeeping; deliverer, outside; and coin machine collector. Tr. 26-27.

 2   Accordingly, the ALJ determined Plaintiff was not under a disability at any time

 3   from November 1, 2013 (the alleged onset date) through March 13, 2018 (the date

 4   of the decision). Tr. 27. Plaintiff filed an appeal to the Appeals Council. ECF No.

 5   12 at 2. The Appeals Council denied review, Tr. 1, making the ALJ’s decision the

 6   final decision. Plaintiff now appeals to this Court.

 7                                         ISSUES

 8         Plaintiff seeks review of the ALJ’s final decision denying her benefits under

 9   Title II and Title XVI of the Social Security Act. Plaintiff raises the following

10   issues for review:

11         1. Whether the ALJ erred in assessing Plaintiff’s impairments at step two;

12         2. Whether the ALJ erred in failing to assess Listing 8.05 at step three;

13         3. Whether the ALJ erred in finding Plaintiff’s testimony not entirely

14            credible; and

15         4. Whether the ALJ erred in weighing the opinion evidence.

16   ECF No. 12 at 2.

17                                      DISCUSSION

18      A. Step Two Determination

19         A claimant bears the burden at step two to demonstrate that he or she has

20   medically determinable physical impairments which (1) have lasted or are




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1   expected to last for a continuous twelve-month period and (2) significantly limits

 2   her ability to do basic work activities. 20 C.F.R. §§ 404.1520(a)(4)(ii),

 3   404.1520(c), 404.1509. An impairment does not limit an ability to do basic work

 4   activities where it “would have no more than a minimal effect on an individual’s

 5   ability to work.” Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (emphasis in

 6   original) (quoting SSR 85-28). A step two finding of a severe impairment does not

 7   itself result in a finding of disability. Rather, the step-two analysis is “a de

 8   minimus screening device to dispose of groundless claims.” Smolen v. Chater, 80

 9   F.3d 1273, 1290 (9th Cir. 1996).

10         Importantly, if the ALJ finds the claimant has a medically determinable

11   impairment that significantly limits the claimant’s ability to do basic work

12   activities, the ALJ proceeds to the following steps where the ALJ must consider all

13   of the claimant’s limitations, regardless of the label. Accordingly, the failure to

14   identify additional impairments at this step is, by definition, harmless. In such

15   circumstances, the claimant must demonstrate that the ALJ committed some

16   harmful error in assessing the limitations going forward (e.g., the assigned RFC),

17   which can be related to observations made at step two.

18         1. Fibromyalgia

19         Plaintiff complains that the ALJ failed to identify fibromyalgia as a severe,

20   medically determined impairment and this was harmful error. ECF No. 12 at 4-5.




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1         While the ALJ determined the fibromyalgia is not a medically determinable

 2   impairment, the ALJ stated: “I have considered all of the [] complaints of pain,

 3   regardless of the diagnosis, and have provided for them in the residual functional

 4   capacity noted below” and “[e]ven if [] fibromyalgia were found to be a medically

 5   determinable, severe impairment, it would not cause any additional limitations than

 6   those already noted in the residual functional capacity.” Tr. 18-19.

 7         The ALJ reasonably determined that Plaintiff did not establish he was

 8   properly diagnosed according to SSR12-2P. Tr. 18. A proper diagnosis of

 9   fibromyalgia under SSR 12-2p requires evidence that other disorders that could

10   cause the symptoms or signs were excluded. See Tr. 18. Plaintiff cites to records

11   from Dr. Quave and Dr. Kim, but the records demonstrate that Dr. Quave did not

12   diagnose Plaintiff with fibromyalgia but ordered further testing, Tr. 504-505, and

13   Dr. Kim did not rule out other possible impairments – specifically mentioning the

14   possibility that Plaintiff suffered from myelopathy – and similarly ordered further

15   testing, Tr. 497-98. Notably, Dr. Kim specifically mentioned that Plaintiff

16   “appears quite focused on obtaining opioids”; that Plaintiff “became upset” when

17   Dr. Kim recommended tapering down his prescription for Percocet; and that

18   Plaintiff “refused to follow through with all the recommendations” (sleep study

19   and pain psychology exam) and “left the clinic angry”. Tr. 498.

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 10
 1         Further Plaintiff’s argument that the ALJ committed harmful error assumes

 2   – without explanation – that the ALJ did not do what he stated. Plaintiff simply

 3   argues “the ALJ presupposed the RFC would be exactly the same” and that this

 4   “indicates the RFC was improperly assessed without proper consideration of

 5   [Plaintiff’s] impairments.” ECF No. 12 at 5-6. Importantly, Plaintiff makes no

 6   attempt to support this proposition and fails to explain how Plaintiff’s RFC should

 7   be more limited. Bare assumptions are not sufficient. Plaintiff has thus failed to

 8   meet his burden that the ALJ committed harmful error, even assuming the ALJ

 9   erred otherwise.

10         2. Migraines

11         Plaintiff also argues the ALJ erred in finding Plaintiff’s migraines non-

12   severe. ECF No. 12 at 6.

13         The ALJ found that, despite Plaintiff testifying to frequent migraines that

14   required him to stay in a dark room for much of the day, “the records do not

15   document the degree of impairment he claimed”, noting that “primary care records

16   show a few complaints of headaches, but do not document the frequency or

17   severity [Plaintiff] described at the hearing.” Tr. 18. The ALJ specifically

18   referenced a record from April 2014 where Plaintiff went to the emergency room

19   with complaints of a migraine but “improved quickly with medication [](C15F/3).”

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 11
 1   Tr. 18. The ALJ concluded that, “while [Plaintiff] reported some headaches, these

 2   are infrequent and improve with medication.” Tr. 18.

 3         Plaintiff argues that the ALJ erred in discounting the migraines because they

 4   were “infrequent” and that they eventually responded to medication, asserting that

 5   the migraines occurred around three times per month in 2017 and that responding

 6   to medication “is not the legal standard for assessing Step-2 severity.” ECF No. 12

 7   at 6-7. Plaintiff does not cite to any authority for the latter proposition. If

 8   medication resolves the limiting effects of an impairment, it would be illogical not

 9   to take this into account in determining whether an impairment causes more than a

10   minimal effect on a basic work activity—as is required for a severe, medically

11   determinable impairment. Plaintiff does not otherwise challenge the ALJ’s finding

12   that he responded well to medication. See Tr. 413, 720 (Plaintiff stating “he has

13   not tried his Percocet; headache nearly gone with medication). This, by itself,

14   supports the ALJ’s determination, regardless of frequency.

15         As for the frequency, Plaintiff concedes that he was averaging around one

16   migraine per month in 2012, but argues that “by 2017 he was having them around

17   three times per month (Tr. 52).” ECF No. 12 at 6-7. Plaintiff simply cites to his

18   own testimony in support of the frequency, however, whereas the medical record

19   otherwise demonstrates Plaintiff’s headaches occurred infrequently. See Tr. 443

20   (Plaintiff stating migraine occurred about once per month); 716 (Patient “denies




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 12
 1   prior headaches”). However, the ALJ did not err in finding Plaintiff was not

 2   entirely credible, as discussed below, so the ALJ was not bound to Plaintiff’s

 3   testimony, especially considering the lack of supporting records. Moreover, the

 4   ALJ’s opinion made it clear that Plaintiff’s self-reporting of symptoms, upon

 5   which the records mentioning headaches depend, is not reliable given his

 6   exhibition of drug-seeking behavior.

 7         The ALJ did not err.

 8      B. Listing 8.05

 9         Plaintiff argues the ALJ committed reversible error by failing to assess

10   Listing 8.05. Plaintiff asserts that Plaintiff “met or equaled this Listing and should

11   have been [considered] disabled at Step-3.” ECF No. 12 at 8. In Plaintiff’s

12   Motion for Summary Judgment, Plaintiff detailed “around 7 months of ongoing

13   rashes” and asserted that he had “extensive” lesions. ECF No. 12 at 10. However,

14   in Defendant’s Motion, Defendant points out that Plaintiff has not demonstrated

15   that the “extensive skin lesions” resulted in “a very serious limitation”, as is

16   required for Listing 8.05. ECF No. 13 at 7-8.

17         In Plaintiff’s Reply Memorandum, Plaintiff asserts he “had lesions over

18   most of his body that were painful and irritating . . . including infections on both

19   his arms and legs (Tr. 569), that later also spread across his abdomen (Tr. 564),

20   back and forearms and tibia (Tr. 559).” ECF No. 14 at 5. Plaintiff further notes




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 13
 1   that “[i]n February 2015, [Plaintiff] had an open wound on his right hand along

 2   with other multiple areas of rashes on his forearms and legs (Tr. 522)” and that “at

 3   that same visit, Dr. Crank had also assessed [Plaintiff] with marked limitations

 4   both in reaching and handling (Tr. 517), and his ROM along numerous dimensions

 5   (including his knee, hip, and shoulder movements) was significantly reduced (Tr.

 6   519-20).” ECF No. 14 at 5-6.

 7         References to pain and irritation, alone, do not establish a very serious

 8   limitation. Plaintiff’s reference to infections and the opinion of Dr. Crank does not

 9   establish the rashes resulted in “a very serious limitation”, either. Importantly, Dr.

10   Crank’s report does not connect the complained of limitations to the rashes.

11   Rather, in reference to the skin problems, the record states that the “[p]ertinent

12   negatives include fatigue” and mentions “very itchy lesions”, but makes no

13   reference to the complained of physical limitations. Tr. 522. Likewise, under the

14   physical exam heading, the record includes comments on Plaintiff’s skin condition

15   without any mention of physical limitations. Tr. 527. In contrast, under the

16   “neck/back pain” heading, the record states the Plaintiff has “ongoing neck/lower

17   back pain with radiation of pain/weakness/numbness”. Tr. 522. Further, under the

18   section where Dr. Crank opines as to Plaintiff’s limitations, the rashes are not

19   mentioned as a diagnosis (while neck/back pain are), Tr. 517.

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 14
 1         Plaintiff asserts that “[t]he Commissioner’s own assessment of whether

 2   [Plaintiff] had sufficient functioning in his arms and legs (Def. Br. at 7) is

 3   unavailing because the ALJ wholly failed to assess this Listing.” ECF No. 14 at 6.

 4   However, as Plaintiff notes, “[a] failure to assess a Listing when the record

 5   provides significant evidence it was met or equaled is [] harmful error.” ECF No.

 6   12 at 8 (citing Molina, 674 F.3d at 1115). The record does not provide such

 7   “significant evidence”, so the ALJ did not need to address it. If Plaintiff’s

 8   argument were correct – that the commissioner cannot now explain why the listing

 9   was not met – a Plaintiff could raise an issue not addressed by the ALJ and secure

10   a remand simply because the issue was not addressed, even if the issue lacked

11   merit. Plaintiff has not shown harmful error.

12      C. ALJ’s Evaluation of Plaintiff’s Credibility

13         Plaintiff next contends that the ALJ improperly discredited Plaintiff’s

14   subjective complaints.

15         Evaluating the credibility of a claimant’s testimony regarding subjective

16   pain requires the ALJ to engage in a two-step analysis. Lingenfelter v. Astrue, 504

17   F.3d 1028, 1035-36 (9th Cir. 2007). “First, the ALJ must determine whether the

18   claimant has presented objective medical evidence of an underlying impairment

19   which could reasonably be expected to produce the pain or other symptoms

20   alleged.” Id. at 1036 (internal citations and quotation marks omitted). This




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 15
 1   requires “medical evidence consisting of signs, symptoms, and laboratory

 2   findings.” 20 C.F.R. §§ 416.908; 416.927. A claimant’s statements about his or

 3   her symptoms alone will not suffice. 20 C.F.R. §§ 416.908; 416.927.

 4         Once an impairment has been proven to exist, the claimant need not offer

 5   further medical evidence to substantiate the alleged severity of his or her

 6   symptoms. Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (en banc). As

 7   long as the impairment “could reasonably be expected to produce [the] symptoms,”

 8   the claimant may offer a subjective evaluation as to the severity of the impairment.

 9   Id. This rule recognizes that the severity of a claimant’s symptoms “cannot be

10   objectively verified or measured.” Id. at 347 (quotation and citation omitted).

11         If an ALJ finds the claimant’s subjective assessment unreliable, “the ALJ

12   must make a credibility determination with findings sufficiently specific to permit

13   [a reviewing] court to conclude that the ALJ did not arbitrarily discredit claimant’s

14   testimony.” Thomas v. Barnhart, 278 F .3 d 947, 958 (9th Cir. 2002). In making

15   this determination, the ALJ may consider, inter alia: (1) the claimant’s reputation

16   for truthfulness; (2) inconsistencies in the claimant’s testimony or between his

17   testimony and his conduct; (3) the claimant’s daily living activities; (4) the

18   claimant’s work record; and (5) testimony from physicians or third parties

19   concerning the nature, severity, and effect of the claimant’s condition. Id. If there

20   is no evidence of malingering, the ALJ’s reasons for discrediting the claimant’s




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 16
 1   testimony must be “specific, clear and convincing.” Chaudhry v. Astrue, 688 F.3d

 2   661, 672 (9th Cir. 2012) (quotation and citation omitted). Where there is

 3   affirmative evidence of malingering, the ALJ need only provide specific and

 4   legitimate reasons to discount the claimant’s statements. See Carmickle v.

 5   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008). The ALJ “must

 6   specifically identify the testimony she or he finds not to be credible and must

 7   explain what evidence undermines the testimony.” Holohan v. Massanari, 246

 8   F.3d 1195, 1208 (9th Cir. 2001).

 9         The ALJ may not reject the claimant’s subjective symptom testimony

10   “simply because there is no showing that the impairment can reasonably produce

11   the degree of symptom alleged.” Lingenfelter, 504 F.3d at 1036 (quoting Smolen,

12   80 F.3d at 1282). Nor may the ALJ discredit the subjective testimony as to the

13   severity of the symptoms “merely because they are unsupported by objective

14   medical evidence.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.1998). On the

15   other hand, “the medical evidence is still a relevant factor in determining the

16   severity” of the claimant’s limitations. Rollins v. Massanari, 261 F.3d 853, 856

17   (9th Cir. 2001).

18         In assessing a claimant’s credibility, the ALJ may properly rely on

19   unexplained or inadequately explained failure to seek treatment or to follow a

20   prescribed course of treatment. Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir.




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 17
 1   2012) (citations and quotation marks omitted). A claimant’s failure to assert a

 2   good reason for not seeking treatment can cast doubt on the sincerity of the

 3   claimant’s pain testimony. Id.

 4          After considering the evidence of record, the ALJ found that Plaintiff’s

 5   medically determinable impairments could have reasonably been expected to

 6   produce the alleged symptoms, but his statements concerning the intensity,

 7   persistence and limiting effects of those symptoms are not entirely consistent with

 8   the medical evidence and other evidence in the record. Tr. 21.

 9          The Court finds the ALJ did not err in finding Plaintiff was not entirely

10   credible. Specifically, the ALJ reasonably concluded that the record demonstrated

11   a pattern of inconsistent statements, drug seeking behavior, a failure to follow

12   through with any alternative treatment recommendations (which also supports the

13   finding of drug seeking behavior), and grossly inconsistent behaviors between

14   appointments. Tr. 21-24. These are clear and convincing reasons for discounting

15   Plaintiff’s credibility.

16          1. Failure to follow through with recommended treatment

17          Plaintiff asserts that the “ALJ improperly discredited [him] for not engaging

18   in counseling and instead taking psychiatric medications” and asserts this is not

19   “indicative of inadequate mental health engagement.” ECF No. 12 at 18. The

20   Court disagrees. Plaintiff repeatedly failed to follow through with recommended




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 18
 1   treatment, and gave no substantive reason for such. The ALJ reasonably relied on

 2   Plaintiff’s failure to follow through with the recommended therapy, which is a

 3   standard recommended treatment for anxiety and depression.

 4          Plaintiff also complains that the ALJ considered Plaintiff’s failure to follow

 5   through with physical therapy and his reliance primarily on pain medications. ECF

 6   No. 12 at 18. Plaintiff asserts that the ALJ must consider attempts to seek and

 7   follow treatment and consider justifiable reasons certain treatments were not

 8   pursued. ECF No. 12 at 18. Plaintiff argues that, “[a]lthough he did not follow-up

 9   despite interest at intake . . . , the record indicates he has to be taken to all

10   appointments, and the only place he drives is to his mother’s house”; Plaintiff “was

11   not even oriented to the date when being evaluated by Dr. Sawyer”; and Dr.

12   Sawyer “found his judgment to be poor and his insight to be very poor to nil.”

13   ECF No. 12 at 18.

14          As an initial matter, as discussed more below, Dr. Sawyer’s observations

15   were given little weight because Plaintiff’s conduct at the exam was markedly

16   inconsistent with the record otherwise. As such, his statements do not demonstrate

17   Plaintiff was unable to follow through with the recommended treatments.

18          Further, contrary to Plaintiff’s assertions, the ALJ reasonably found that

19   Plaintiff was able to drive a car to get around, Tr. 20-21, 24, and specifically noted

20   that he drove himself to his April 2015 appointment. ECF No. 8 at 23. These




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 19
 1   conclusions are supported by Plaintiff’s testimony: in response to the ALJ’s

 2   question about whether Plaintiff normally drives to get around, Plaintiff responded

 3   “[m]ostly my mom, or friends”, which suggests he does drive himself around at

 4   least sometimes. Tr. 68. Notably, Plaintiff was able to otherwise make it to his

 5   appointments where he sought pain medications, and Plaintiff does not point to

 6   anything in the record where Plaintiff indicated he could not make it to the

 7   alternative treatments, as opposed to merely choosing not to do so. Indeed, the

 8   ALJ’s opinion provides a reasonable alternative basis for Plaintiff not following

 9   through with recommended treatment: he was only looking for pain medications.

10   See, e.g., Tr. 496 (treatment notes showing Plaintiff was “heavily focused” on

11   retaining medication and asked about finding a different provider who would

12   prescribe him narcotics; did not follow through with resources that could otherwise

13   help manage stress and pain; did not return to this provider after being denied

14   medication; and tried to convince doctor to contact his other doctor to convince

15   that doctor to prescribe medications).

16         2. Normal range of motion findings; no significant findings re: spine

17         Plaintiff complains that “the ALJ found it inconsistent [Plaintiff] had a few

18   normal ROM findings during a single ER visit shortly after his onset date.” ECF

19   No. 12 at 19 (citing Tr. 22). The ALJ stated: “Interestingly, despite his complaints

20   at the hearing of being primarily limited due to neck pain, during an evaluation in




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 20
 1   the hospital, he had normal neck range of motion [].” Tr. 22. Plaintiff notes that

 2   the visit was specifically to assess his ammonia exposure, but that does not detract

 3   from the findings noted in the record, which are inconsistent with Plaintiff’s

 4   statements at the hearing. See Tr. 622.

 5         Plaintiff also complains that the ALJ found that “other than his rash,

 6   [Plaintiff] also had ‘no significant findings’ related to his spine.” ECF No. 12 at 19

 7   (quoting Tr. 22). Plaintiff points to Dr. Crank’s opinion, ECF No. 12 at 19, but the

 8   only objective evidence in his report includes a slight limitation in the range of

 9   motion of the neck. Tr. 519. Plaintiff otherwise points to records that only

10   indicate pain without mention of significant limitations therefrom. ECF No. 12 at

11   19 (citing Tr. 497, 582).

12         3. Inconsistency regarding leaving pain clinic

13         Plaintiff notes that “the ALJ found it inconsistent [Plaintiff] indicated he

14   stopped going to the pain clinic because his doctor left” but argues this is “largely

15   an irrelevant issue”. The Court disagrees. This is direct evidence of dishonesty.

16   Aside from this, the finding supports the overall trend that Plaintiff evidenced drug

17   seeking behavior, which is heavily implicated by Plaintiff’s attempt to hide from

18   the ALJ the true reason for not seeing the doctor. The record fully supports the

19   ALJ’s finding of inconsistency and supports an overall finding of drug-seeking

20   behavior:




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 21
 1         [Plaintiff] returns today for follow-up of his consultation concerning pain
           and stress management. He is very concerned today, following his
 2         appointment with Dr. H.Y. Kim, that he is being tapered down [off] his
           narcotic medication. He is heavily focused today on retaining that
 3         medication.

 4         I spent time discussing with [Plaintiff] the kinds of coping skills that I can
           offer him here and that we can help teach him in our groups and classes.
 5         [Plaintiff] was not particularly interested in those. He was focused on ways
           to keep his medication or find somewhere else to prescribe that for him. He
 6         explained that, if he did not have his medication, he would just stay in bed
           all day and would not be able to attend any of our classes or groups. He
 7         wanted me to help him contact his doctor in Oregon to convince that
           individual to prescribe him narcotics, which I explained that I would not be
 8         able to do. He wants to switch to a different doctor within this clinic to see
           if that individual would prescribe narcotic medication. It is my
 9         understanding that patient need [sic] to be discussed at spine conference in
           order to switch providers.
10
           [Plaintiff] is invited to follow up if he is interested in learning coping skills
11         for managing stress and pain. It is not clear at the end of the appointment:
           whether or not he is willing to take me up on that.
12

13   Tr. 496

14         4. Inconsistent behavior at mental examination

15         Plaintiff argues the “ALJ improperly found [Plaintiff] appeared to his

16   psychiatric exam for benefits in a manner in ‘stark contrast’ to his presentation on

17   other occasions.” ECF No. 12 at 20 (citing Tr. 23). Plaintiff argues the ALJ

18   identified the wrong provider – Dr. Crank – instead of Dr. Sawyer and that

19   Plaintiff’s “presentation during this exam was also highly consistent with other

20   behaviors noted throughout the record.” ECF No. 12 at 20. As to the




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 22
 1   misidentification, this has no bearing on the opinion, as the ALJ rightly accorded

 2   the exam to Dr. Sawyer later and the misidentification does not alter the analysis.

 3         As to Plaintiff’s contention that the exam was consistent with the record

 4   otherwise, Plaintiff notes that other providers found Plaintiff unkempt, dirty,

 5   agitated, anxious, depressed, distressed, uncomfortable, moaning, restless, fussy,

 6   and a poor or vague historian. ECF No. 12 at 17. However, these notations do not

 7   match the extreme behavior and inability to provide basic information exhibited by

 8   Plaintiff at his exam with Dr. Sawyer. Rather, the ALJ reasonably found

 9   Plaintiff’s presentation at the evaluation was out of place with the record

10   otherwise.

11         Notably, Dr. Sawyer observed that Plaintiff “simply cannot put a history

12   together” and “is literally not capable of [filling] in the blanks, and yet he showed

13   up for his appointment on time and he is unable to tell me of anybody having given

14   him any help to do so.” Tr. 596. Further, Dr. Sawyer noted that Plaintiff showed

15   up in “an over-sized dirty shirt with a pair of hiking pants that are dirty and a pair

16   of shoes that are quite dirty” and that he was “malodorous to the point that it

17   literally made [Dr. Sawyer’s] eyes water when [he] was sitting in the room with

18   him.” Tr. 595. Among other gross deficiencies, Plaintiff was unable to adequately

19   convey basic details about his complained-of psychiatric problems. Tr. 596-97.

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 23
 1         While Plaintiff points to other records suggesting Plaintiff was unkempt or a

 2   poor historian, the ALJ reasonably found Plaintiff’s “odd behavior” at the

 3   evaluation with Dr. Sawyer was not consistent with other records. As the ALJ

 4   reasonably concluded, the primary care records in the months before and after this

 5   appointment show “the claimant to be alert and oriented with no significant

 6   psychiatric impairment.” Tr. 25. Plaintiff complains that the ALJ did not

 7   specifically cite to the record, but the ALJ identified records “in the months before

 8   and after this appointment”. In the paragraph preceding the ALJ’s observations at

 9   issue, Tr. 23, the ALJ cites to records from early 2015. Tr. 22. In the cited to

10   record, there is no mention of Plaintiff’s drastic inability to convey his history

11   exhibited with Dr. Sawyer; rather the record suggests Plaintiff was able to function

12   at a much higher level given the details provided. See Tr. 614-16, 620 (March

13   2015: Plaintiff discussing physical therapy, side effects of medications, current

14   health status, the absence of limitations from depression; filling out questionnaire;

15   record does not list any significant problems under psychiatric). The records

16   throughout are otherwise inconsistent with Plaintiff’s inability to recall basic facts.

17   See Tr. 588 (in March 2014, Plaintiff reported “it is not difficult at all to meet

18   home, work, or social obligations”).

19         5. Other complaints of inconsistencies

20         Plaintiff otherwise complains that the inconsistencies noted by the ALJ are




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 24
 1   not material, ECF No. 12 at 20-21, but inconsistencies are material for credibility

 2   determinations and the ALJ otherwise provided ample reasons to find Plaintiff’s

 3   allegations not entirely credible.

 4         Having thoroughly reviewed the record, the Court finds that the ALJ

 5   supported the adverse credibility findings with specific, clear and convincing

 6   findings which are supported by substantial evidence.

 7      D. Medical Opinions

 8         A treating physician’s opinions are entitled to substantial weight in social

 9   security proceedings. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

10   (9th Cir. 2009). If a treating or examining physician’s opinion is uncontradicted,

11   an ALJ may reject it only by offering “clear and convincing reasons that are

12   supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th

13   Cir. 2005). “If a treating or examining doctor’s opinion is contradicted by another

14   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

15   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

16   at 1216 (citing Lester v. Chater, 81 F.3d 821, 830-831 (9th Cir. 1995)). “However,

17   the ALJ need not accept the opinion of any physician, including a treating

18   physician, if that opinion is brief, conclusory and inadequately supported by

19   clinical findings.” Bray, 554 F.3d at 1228 (quotation and citation omitted).

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 25
 1         Plaintiff complains that the ALJ did not fully credit the opinions of Dr.

 2   Crank and Dr. Sawyer. Other opinions contradicted the opinions of Dr. Crank and

 3   Dr. Sawyer, so the ALJ needed to only provide a specific and legitimate reason for

 4   discounting the opinions.

 5         1. Dr. Crank

 6         The ALJ accorded the opinion of Dr. Jeremiah Crank “little weight”, noting

 7   that, while Dr. Crank “opines that the claimant is limited to sedentary work, his

 8   own evaluation from that day showed the claimant to have only mildly reduce[d]

 9   range of motion.” Tr. 24. The ALJ also noted that “[r]ecords in the months

10   leading up to February 2015 show limited findings on physical evaluations and

11   indicate that despite being given a referral to physical therapy, the claimant did not

12   follow through with this”, reasoning that “[s]ubsequent records show limited

13   efforts toward treatment and do not support the need for such significant

14   limitations.” Tr. 24.

15          The ALJ did not err. Notably, Dr. Crank only referenced the range of

16   motion exam under the objective evidence relied upon, which only showed mildly

17   reduced range of motion. Tr. 519-520. As for the records leading up to the exam,

18   the ALJ specifically observed that “[d]uring an appointment in July 2014,

19   [Plaintiff] continued to complain of severe pain but a physical examination showed

20   him to have generally full range of motion and normal mobility” and the “[r]ecords




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 26
 1   throughout the remainder of 2014 show . . . no significant findings regarding his

 2   complaints of back and neck pain[.]” Tr. 22. The record supports the ALJ’s

 3   conclusion. See Tr. 579 (dated July 2014; documenting “[n]o cervical spine

 4   tenderness” and “[n]o lumbar spine tenderness”, and a full range of motion); Tr.

 5   569 (dated October 14, 2014; documenting normal range of motion, normal

 6   musculature); Tr. 569 (dated October 22, 2014; documenting no cervical spine

 7   tenderness, no thoracic spine tenderness, no lumbar spine tenderness).

 8         Further, while Plaintiff complains that the ALJ did not properly address the

 9   handling and reaching limitations posed by Dr. Crank, there was no explanation

10   provided for this limitation. Tr. 517. The record only mentions the subjective

11   complaints of severe neck and lower back pain and cervical radiculopathy and the

12   objective evidence of the range of motion sheet. Tr. 516-17. Notably, the

13   subjective complaints do not support the handling and reaching limitation and the

14   range of motion exam showed full range of motion in Plaintiff’s elbow, forearm,

15   wrist and thumbs with only mild limitations in the shoulder. Tr. 520.

16         Plaintiff asserts that he did not seek the recommended physical therapy

17   based on his alleged barrier to treatment. ECF No. 12 at 14. As addressed above,

18   this argument is based on unsupported speculation, as Plaintiff was otherwise able

19   to make his appointments and Plaintiff does not point to any evidence that he did

20   not attend physical therapy because of a barrier, as opposed to personal choice. In




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 27
 1   any event, the ALJ otherwise provided specific and legitimate reasons for

 2   discounting Dr. Crank’s opinion.

 3         2. Dr. Sawyer

 4         As detailed above, the ALJ reasonably determined that Plaintiff’s odd

 5   behavior exhibited at the examination with Dr. Sawyer was not consistent with the

 6   record otherwise. Because Dr. Sawyer’s opinion was based solely on Plaintiff’s

 7   behavior, the ALJ did not err in discounting the opinion of Dr. Sawyer. Further,

 8   the ALJ rightly noted that Dr. Sawyer’s opinion that the claimant “will have

 9   difficulty” in different functional area does not provide any specific functional

10   limitations. Tr. 25.

11   ACCORDINGLY, IT IS HEREBY ORDERED:

12         1. Defendant’s Motion for Summary Judgment, ECF No. 13, is GRANTED.

13         2. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

14         The District Court Executive is hereby directed to file this Order, enter

15   Judgment for Defendant, provide copies to counsel, and CLOSE this file.

16         DATED October 25, 2019.

17

18                                      THOMAS O. RICE
                              Chief United States District Judge
19

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 28
